WEBB, Judge.
The appellants assign error to the denial of their motion to dismiss on the ground that the superior court does not have personal jurisdiction over them. They concede that G.S. 1-75.4 confers jurisdiction on the superior court. They contend that this statute is unconstitutional as applied to them. If the contacts of a party with a state are sufficient so that the maintenance of a *539lawsuit against that party does not violate “traditional notions of fair play and substantial justice,” the long arm statute is not unconstitutional as applied. A relevant inquiry is whether the defendant engaged in some act or conduct by which he may be said to have invoked the benefits and protections of the law of the forum. Dillon v. Funding Corp., 291 N.C. 674, 231 S.E. 2d 629 (1977).
We hold that the participation in the drafting of a North Carolina partnership agreement and the supervision of the closing of a transaction by the partnership within the state of North Carolina is conduct in this state which invokes the protection of the law of this state to such an extent that traditional notions of fair play and substantial justice are not offended by requiring the defendants to defend in this state an action growing out of the partnership. It was not error to deny the defendants’ motion to dismiss.
We believe the holding of this case is consistent with Marion v. Long, 72 N.C. App. 585, 325 S.E. 2d 300, appeal dismissed and disc. rev. denied, 313 N.C. 604, 330 S.E. 2d 612 (1985); Sola Basic Industries v. Electric Membership Corp., 70 N.C. App. 737, 321 S.E. 2d 28 (1984); Globe, Inc. v. Spellman, 45 N.C. App. 618, 263 S.E. 2d 859, disc. rev. denied, 300 N.C. 373, 267 S.E. 2d 677 (1980) and Andrews Associates v. Sodibar Systems, 28 N.C. App. 663, 222 S.E. 2d 922, disc. rev. denied, 289 N.C. 726, 224 S.E. 2d 676 (1976), upon which the appellants rely.
Affirmed.
Judges Eagles and Parker concur.